The present application is being examined under the pre-AlA first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims have been amended to comprise two classes of order, the order and the global queue order.    While the claims state that wherein each of the plurality of orders is a global queue holder order associated with a trading group, orders are also associated with a trading group. The claim includes the step of storing by the computing device in a database an owner associated with each of the plurality of global queue holders orders - receiving by the computing device, after the plurality of orders have been sent to the electronic exchange, an order request message from a client device for a first trader, wherein the first trader is associated with the trading group and shares the plurality of orders, wherein the order request message includes a price, wherein the price of the order request message corresponds to the price of a first global queue holder order associated with one of the plurality of orders in the trading group. The examiner finds limitation to be indefinite as to how the system distinguishes and identifies an order in the market book from a global queue order in the market book and how it identifies the incoming order as one targeting a previously stored global queue order as in 

The limitation “updating by the computing device the database to transfer the owner associated with the first global queue holder order from the default trader to the first trader; and updating by the computing device the database to transfer the owner associated with the first global queue holder order from the default trader to the first trader” is indefinite as it is not clear how one distinguished the owner associated with the first global queue order from the trading group associated with the global queue order. 

The limitation dropping by the computing device the order request message once the database has been updated so that the order request message is not forwarded to the electronic exchange is vague and indefinite. The applicant is requested to amend the so that computing device is interchange  computer between the trader’s station and the electronic exchange. 
Claim Rejections - 35 USC § 101


Claim Rejections - 35 USC § 101 Claims 2-14 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a laws of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed to facilitating an electronic exchange ownership of an order queue , which is a fundamental economic practice and therefore an abstract idea. The claims do not include additional elements that are enough to amount to significantly more than the judicial exception as per the following analysis: 

In support of that conclusion, the examination determined that the abstract idea includes the following steps: 
 storing by the computing device in a database an owner associated with each of the plurality of   orders, wherein the owner associated with each of the plurality of   orders is initially a default trader for the trading group;
receiving by the computing device, after the plurality of orders have been sent to the electronic exchange, an order request message from a client device for a first trader, wherein the first trader is associated with one of the plurality of orders in the trading group and shares the plurality of orders, wherein the order request message includes a price, wherein the price of the order request message corresponds to the price of a first global queue holder order associated with one of the plurality of orders in the trading group, wherein the owner associated with the first global queue holder order is the default trader, wherein an order at the electronic exchange resulting from the order request message would be at a worse position in the queue than the corresponding position in the queue of the first global queue holder order;
updating by the computing device the database to transfer the owner associated with the first global queue holder order from the default trader to the first trader; and updating by the computing device the database to transfer the owner associated with the first global queue holder order from the default trader to the first trader; and
dropping by the computing device the order request message once the database has been updated so that the order request message is not forwarded to the electronic exchange.

Step 2A, Prong 1 (Alice Step 1)

The Guidance lists "fundamental economic principles or practices," “commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as abstract.

 Here, the claims fall  - given their broadest reasonable interpretation - within the groupings of certain methods of organizing human activity or commercial / legal interactions as the present claims do not claim or amount to significantly more than an abstract idea.

Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

 
2.  Step 2A - Prong Two. 

The additional elements beyond the abstract idea an electronic exchange and a computing device.  
The additional elements have been considered to see if they that integrate the judicial exception into a practical application (see MPEP § 2106.05(a}-(c), (e}-(h)), such as are the elements  "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or does it simply appends well-understood, 

 
2. Step 2A, Prong 2 (Alice Step 1)

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

Here, the claims include components beyond the abstract idea include a generic computer.

The examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.

 
That is, there is nothing in the specification to support that the limitations improve the functioning of the computer, make it operate more efficiently, or solve any technological problem, as process as steps of receiving, storing, analyzing, transmitting, and displaying data are all generic. Collectively, they mimic human thought processes of observation, evaluation, judgment, and opinion, where the data interpretation is perceptible only in the human mind.

As to the dependent claims 3 and those dependent on 3,  and 7 and those dependent on 7, and 13 and 14, the methods further define the abstract ideas of the global queue orders but they too do not, given their broadest reasonable interpretation, move the claims to a technological problem. 

3. Step 2B (Alice Step 2)

The next issue is whether the claim provides an inventive concept because the additional elements recited in the claims. Put another way, do the features beyond the abstract idea provide an inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.

Here, the claims include components beyond the abstract idea, namely the electronic exchange and generic computer

Although the claim recites "more" under step two of the Alice/Mayo analysis, the "more" is not patentably significant. Rather, the case law shows this more, as it falls within a programmable readable medium similar to those of "computers" and "memories" (computer hardware) to be the epitome of a well-understood, routine, conventional element/combination previously known in the industry.



As to the dependent claims 3 and those dependent on 3,  and 7 and those dependent on 7, and 13 and 14, the methods further define the abstract ideas of the global queue orders but they too do not, given their broadest reasonable interpretation, move the claims to solving an inventive concept. Claim 16 amounts to post solution activity. 

Allowable Subject Matter


Claim 15 would be allowable upon resolution of the outstanding 112 2nd rejection. 


Response to Arguments

The applicant argues that “optimizing the position of an order in an order queue in an electronic trading environment.”    The Applicant asserts that functionality of “optimizing” the position of an order in an order queue in an electronic trading environment” is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). The examiner disagrees as “optimizing” is broadly claimed and is not tied to the functionality of the computer. The examiner suggests claiming the interchange and structurally setting up the interchange.  As presently claimed, the examiner disagrees as it reads on certain methods of organizing human behavior such as “agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; [and] business relations”. The novelty of the method does not render it non-analogous. Thus, the examiner has considered this argument under 2A, but finds it unpersuasive.

 The Applicant next argues that under Prong Two of Revised Step 2A of the 2019 Guidance, any alleged abstract idea purported to be found in the claim, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. See Ex parte Smith, No. 2018-000064 at 8, (PTAB Feb. 1, 2019) (designated informative Mar. 19, 2019). While Smith has been identified as informative, the ruling in Smith sets forth Board norms that should be followed in most cases. See Patent Trial and Appeal Board Standard Operating Procedure 2 (Revision 10), page 11. The examiner has shown that the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Within the specification, on this record, no improvement or practical application under the guidance of MPEP section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) 

 The applicant examiner is available to interview on this case. Please request via the USPTOs Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Preferred interview times are 11-1 PST. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application/Control Number: 13/972,304 Page 10 Art Unit: 3693 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson  can be reached on 571-270-O580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. RICHARD C. WEISBERGER Examiner Art Unit 3693

/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698